Citation Nr: 0210693	
Decision Date: 08/28/02    Archive Date: 09/05/02

DOCKET NO.  98-17 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for chronic sinusitis.  


REPRESENTATION

Appellant represented by:	Oklahoma Department on 
Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel


INTRODUCTION

The veteran had active military service from August 1949 to 
October 1952 and from November 1952 to October 1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 1997 rating decision of the Muskogee, 
Oklahoma, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied service connection for sinusitis.  

In July 2000, the Board found that the claim for service 
connection for chronic sinusitis was well-grounded and 
remanded the case to the RO for further development.  The 
case has now been returned to the Board for appellate review.  

In June 2000, the veteran testified at a personal hearing 
before a Member of the Board at the RO.  In a July 2002 
letter, the veteran was informed that the Board Member was no 
longer employed at the Board.  He was offered the opportunity 
to be scheduled for another hearing before a Member of the 
Board at the RO, in Washington, D.C., or through a 
videoconference hearing.  The veteran responded in August 
2002 that he did not desire another hearing.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the 
duties to inform and assist have been met. 

2.  The veteran was treated for maxillary sinusitis in 
service; it was not shown to be chronic.

3.  The medical evidence does not show that the veteran's 
current frontal sinusitis is related to the maxillary 
sinusitis he experienced in service.  

4.  A good cause showing, such as a complex medical issue 
involved in the appeal, has not been made to warrant 
procurement of an independent medical expert opinion.  


CONCLUSIONS OF LAW

1.  Chronic sinusitis was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.303 (2001).  

2.  The request for an independent medical expert opinion is 
denied.  38 C.F.R. § 20.902 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board has given consideration to the 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA) , Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001)).  This law eliminated the former statutory 
requirement that claims be well grounded.  Cf. 38 U.S.C.A. 
§ 5107(a) (West 1991).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  Regulations implementing the VCAA have been 
enacted.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) [to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based on the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, the 
veteran's claim is not final and remains pending.  The 
provisions of the VCAA and the implementing regulations are, 
accordingly, applicable.  See Holliday v. Principi, 14 Vet. 
App. 282-83 (2001) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The veteran was notified of the relevant law and regulations, 
the reasons and bases for the VA decision, and of the types 
of evidence that could be submitted by him in support of his 
claim, by correspondence from the RO, by the November 1997 
rating decision, the October 1998 statement of the case 
(SOC), the March 2002 supplemental statement of the case 
(SSOC), the Board's July 2000 remand, and by letter 
communications with the veteran with correspondence copies to 
his representative.  These notifications were not returned by 
the United States Postal Service as undeliverable, 
see Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (citing 
Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992) (discussing 
that the presumption of regularity of the administrative 
process applies to notices mailed by the VA)), and thus the 
Board concludes that the veteran, and his representative, 
have received these communications.  

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  The veteran's service medical records and 
VA treatment records were associated with the file and he was 
afforded a VA examination in October 2000 and an opinion was 
provided.  There is no indication that there exists any 
evidence which has a bearing on this case that has not been 
obtained.  The veteran and his representative have been 
accorded ample opportunity to present evidence and argument 
in support of his appeal.  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), which 
are effective August 29, 2001.  VA has stated that the 
provisions of this rule merely implement the VCAA and do not 
provide any rights other than those provided in the VCAA.  66 
Fed. Reg. 45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease in active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.303 (2001).  To establish service connection for a 
disability, a claimant must submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  See Pond v. West, 12 Vet. App. 341, 346 
(1999).  Where the determinative issue involves a medical 
diagnosis, competent medical evidence is required.  This 
burden may not be met by lay testimony because lay persons 
are not competent to offer medical opinions.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2001).  Evidence of a 
chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  See 
Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2001).  

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record on appeal.  38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 2001).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  See 38 U.S.C.A. § 5107 (West Supp. 
2001); 38 C.F.R. § 3.102 (2001).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.  

The veteran's service medical records show that he was seen 
for various ear, nose and throat conditions, including 
tonsillitis, bronchitis, sinusitis, rhinorrhea, and post 
nasal drip.  In February 1968, an X-ray conducted in 
conjunction with an eye injury, showed air fluid levels in 
the maxillary sinuses.  It was noted that sinusitis was 
possible.  Antibiotics, Actifed, and nasal spray were 
prescribed.  After consultation with the Ear, Nose and Throat 
Service, the veteran was diagnosed with bilateral sinusitis 
which was treated and improved.  In his September 1973, April 
1976, and August 1979 Report of Medical History, the veteran 
checked that he had a history of sinusitis.  Prior reports 
completed in August 1954, November 1961 and September 1964 
did not indicate that the veteran had a history of sinusitis.  
Upon annual examinations in October 1958, November 1961, 
September 1964, October 1969, September 1973, April 1977, and 
May 1978, as well as upon retirement examination, the 
veteran's sinuses were reported to be normal.  

The veteran's post-service clinical reports show that he has 
been treated for sinusitis, bronchitis, sinobronchitis, and 
rhinitis.  A clinical record dated in December 1983, shows 
that the veteran was diagnosed with acute sinusitis and acute 
laryngitis.  

In April 1998, the veteran had a hearing before a hearing 
officer at the RO.  He stated generally that he was treated 
in service for sinus complaints, and that he has been treated 
at VA since service for sinus complaints.  He discussed his 
current treatment for his sinusitis.  A complete transcript 
is of record.  

An April 1999 VA progress note indicates that the veteran 
gave a history of chronic sinusitis.  

In June 2000, the veteran testified before a Member of the 
Board at the RO in support of his claim.  He reported that he 
was treated during service for sinus problems, and that he 
was currently taking medications for relief of sinusitis.  A 
complete transcript is of record.  

At an October 2000 VA contract examination, the examiner 
reported that the veteran's claims folder was reviewed.  The 
veteran gave a history of a 40-year problem with sinus 
drainage.  The condition interfered with his breathing and 
resulted in a thick, yellow, foul-smelling discharge from his 
nose.  Clinical evaluation revealed partial nasal obstruction 
on both sides.  There was evidence of frontal sinus 
tenderness but no purulent discharge.  Sinus x-rays revealed 
a small amount of opacification in the interior frontal 
sinus; and edema of the turbinates bilaterally.  The 
maxillary sinuses were clear.  Frontal sinusitis was 
diagnosed.  The examiner concluded that she was unable to 
determine if the sinusitis was chronic.  However, she opined 
that it was not likely that the veteran's currently diagnosed 
frontal sinusitis was related to the episodes he had in 
service which had involved his maxillary sinuses.  

Based on a review of the record, the Board concludes that 
service connection for chronic sinusitis must be denied.  It 
is unclear whether the veteran's sinusitis would be 
considered chronic.  Nevertheless, there is no competent 
medical evidence showing that the veteran was diagnosed with 
chronic sinusitis in service, and upon separation 
examination, his sinuses were reported to be normal.  
Furthermore, the medical opinion provided shows that it was 
not likely that the veteran's currently diagnosed frontal 
sinusitis was related to the sinusitis he experienced in 
service which involved his maxillary sinuses.  This examiner 
offers a basis for such a finding that the inservice 
treatment is not related to the current complaints because it 
is stated that the in service the treatment involved the 
maxillary sinuses and the current complaint involve the 
frontal sinuses.  

The veteran has submitted numerous statements from friends 
and co-workers who have averred that the veteran has had 
sinus problems since service which he has self-treated with 
over-the-counter medications.  In addition, he contends in 
statements and testimony at two hearings that his current 
symptoms are related to service.  However, to the extent that 
the veteran and his acquaintances assert that he currently 
has chronic sinusitis that began in service, the Board notes 
that, as lay persons they are not considered competent to 
offer opinions regarding matters such as diagnosis, causation 
and medical nexus.  Although they are competent to report 
symptoms, they are not competent to diagnose those reported 
symptoms as chronic sinusitis.  See Espiritu, Savage, supra.   

Thus, absent objective medical evidence that the veteran's 
current complaints are related to his military service, the 
requirements for the grant of service connection are not met.  
Here, the objective medical evidence opines that there is no 
relationship.  Accordingly, the Board finds that 
preponderance of the evidence is against the claim for 
service connection for chronic sinusitis.  38 C.F.R. § 3.303 
(2001).  Therefore, the benefit-of-the-doubt doctrine does 
not apply, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b) (West Supp. 2001); Alemany, Gilbert, supra.  

The Board notes that, in a March 2002 statement, and the May 
2002 VA Form 646, respectively, the veteran and his service 
representative asserted that an independent medical opinion 
should be obtained.  In this regard, the Board notes that 
pursuant to 38 C.F.R. § 20.901(d) (2001), the decision to 
seek an opinion of an independent medical examiner is solely 
within the judgment of the Board, which selects the 
institution from those recognized for this purpose by the 
Secretary.  In this case, the Board finds a question 
involving medical complexity or controversy has not been 
presented.  The case was remanded for an examination and an 
opinion regarding the relationship between the veteran's 
service and his current sinus disability.  The Board has 
found this opinion adequate; and as discussed above, VA has 
met its duty to assist the veteran in the development of his 
claim in accordance with the VCAA.  The veteran was free to 
supplement the record with an opinion from a private 
physician; however, he has not done so.  The request for an 
independent medical expert opinion is denied.  



ORDER

Service connection for chronic sinusitis is denied.  



		
	NADINE W. BENJAMIN
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

